Citation Nr: 1031528	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for right knee arthritis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee 
instability, rated as noncompensable prior to December 10, 2009, 
and as 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran has served on duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an increased rating 
for arthritis of the right knee.  In May 2009, the Veteran 
testified before the Board at a hearing held at the RO.  In 
September 2009, the Board remanded the claim for additional 
development.  In January 2010, the RO assigned a separate 20 
percent rating for the Veteran's right knee instability, 
effective December 10, 2009.  The aforementioned grant during the 
pendency of this appeal does not represent a total grant of 
benefits sought on appeal; thus, the claims for increase as 
listed on the title page of this decision remain before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's right knee 
disability (degenerative arthritis) has been manifested by 
subjective complaints of pain, stiffness, popping, locking, and 
giving way, and objective findings of degenerative changes, 
extension limited at most to 5 degrees, flexion limited at most 
to 100 degrees, with pain at 50 degrees, moderate instability, 
subluxation, and mild effusion.  There is no clinical evidence of 
ankylosis.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right 
knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 
(DCs) 5010-5003, 5256-5262 (2009).

2.  From September 12, 2006 through December 9, 2009, the 
criteria for a separate rating of 20 percent, but no higher, for 
moderate right knee instability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 
5257.

3.  During the pendency of the appeal, the criteria for a 
separate rating in excess of 20 percent for moderate right knee 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  However, those 
provisions should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  38 C.F.R. 
§§ 4.14, 4.40, 4.45 (2009); Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Painful, unstable, or malaligned joints, due to 
healed injury are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45 (2009).

The Veteran's right knee disability has been rated 10 percent 
disabling under Diagnostic Code 5010-5260, and 20 percent 
disabling under Diagnostic Code 5257 since December 10, 2009.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  The criteria for the evaluation of 
traumatic arthritis  direct that the evaluation be conducted 
under Diagnostic Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003, 5010 (2009).  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent may be applied to each such major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010, Note 1 (2009).

Under DC 5260, which contemplates limitation of leg flexion, a 0 
percent rating is warranted for flexion limited to 60 degrees; a 
10 percent rating is warranted for flexion limited to 45 degrees; 
a 20 percent rating is warranted for flexion limited to 30 
degrees; and a 30 percent rating is warranted for flexion limited 
to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which 
contemplates limitation of extension of the leg, a 0 percent 
rating is warranted for extension limited to 5 degrees; a 10 
percent rating is warranted for extension limited to 10 degrees; 
a 20 percent rating is warranted for extension limited to 15 
degrees; a 30 percent rating is warranted for extension limited 
to 20 degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).

The rating criteria for DC 5257, which pertains to other 
impairment of the knee, provides that a knee impairment with 
recurrent subluxation or lateral instability is rated 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.71a, DC 5257.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
Evaluation of a knee disability under both of those diagnostic 
codes does not amount to pyramiding.  However, a separate rating 
must be based on additional compensable level of disability.  38 
C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. 
Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, where a 
Veteran has both a compensable level of limitation of flexion and 
a compensable level of limitation of extension of the same leg, 
the limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

A review of the evidence reveals that on May 2007 VA examination, 
the Veteran had extension of the right knee to 0 degrees, and 
flexion to 115 degrees, with pain at 115 degrees.  On repeated 
testing, there was additional pain, but there was no additional 
fatigue, weakness, lack of endurance, or incoordination.  On 
December 2009 VA examination, the Veteran reported pain in the 
right knee on a daily basis.  Range of motion testing reflected 
full extension, and flexion to 100 degrees, with pain beginning 
at 50 degrees.  There was no additional pain, weakness, excess 
fatigability, lack or endurance, or incoordination noted after 
three repetitions on extension or flexion.  On December 2009 
private examination, the Veteran had extension of the right knee 
to 5 degrees and flexion to 120 degrees.  

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On June 2007 and 
December 2009 VA examinations, range of motion testing revealed 
full extension of the right knee, or extension to 0 degrees.  
Range of motion testing in December 2009 private examination 
showed extension limited to 5 degrees.  Limitation of extension 
at most to 5 degrees does not serve as a basis for an increase 
under DC 5261.  Similarly, DC 5260 cannot serve as a basis for an 
increased rating.  The flexion of the Veteran's right knee would 
have to be limited to 45 degrees in order to warrant a 
compensable rating of 10 percent, and must be limited to 30 
degrees for a higher rating of 20 percent.  Here, the evidence 
reflects that active flexion of the Veteran's right knee has been 
limited at most to 100 degrees.  Although on December 2009 VA 
examination, the Veteran experienced pain at 50 degrees, the 
criteria for a rating higher than 10 percent is limitation of 
flexion to 30 degrees, which has not been shown.  The Veteran is 
already in receipt of a 10 percent rating for arthritis with pain 
and noncompensable limitation of flexion under DCs 5003, 5010.  
Accordingly, flexion to 100 degrees, with pain at 50 degrees, 
does not warrant a higher rating under DC 5260.

The Board has determined that the Veteran is not entitled to a 
compensable rating under either DC 5260 or 5261, based upon an 
analysis of his recorded ranges of motion.  Given that he did not 
meet the criteria for a compensable rating under either of the 
diagnostic codes, VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 held 
that separate ratings could be assigned when the criteria for a 
compensable rating under both DC 5260 and DC 5261 were met.  In 
this case, there is no basis for a compensable rating under 
either of DC 5260 or DC 5261.

As demonstrated above, the mandates of DeLuca have been 
considered.  Nonetheless, the objective evidence of record fails 
to show additional pain, weakness, excess fatigability, lack or 
endurance, or incoordination noted after repetitions on extension 
or flexion so as to warrant the assignment of a higher rating.

Next, and as previously noted, the rating criteria for DC 5257, 
which pertains to other impairment of the knee, provides that a 
knee impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, DC 5257.

On VA examination in May 2007, the Veteran reported that his 
right knee joint would pop out of place, and there was soreness, 
pain, occasional locking, and instability.  Pivoting, playing 
sports, kneeling, and completing home repairs worsened his 
symptoms.  He used a rotational brace and an unloader brace for 
stability, and took pain medication for relief.  He had a history 
of right knee anterior cruciate ligament surgery in 1977.  He 
denied any dislocations of the knee or symptoms of inflammatory 
arthritis.  On physical examination, there was stable varus and 
valgus testing, negative Lachman's testing, and equivocal 
McMurray's testing.  There was no effusion, and quadricep 
strength was 5/5.  There was some guarding of the knee on 
flexion.  X-ray examination revealed severe osteoarthritic 
changes of the right knee and there was some evidence of knee 
joint effusion.  

In a December 2007 statement, the Veteran reported that normal 
functioning of the right knee was limited by the damaged joint 
popping in and out of position.  He experienced pain and lack of 
stability when attempting to stand up from a sitting position.  
He stated that he experienced pain and instability not only at 
work, but regularly in his daily activities.  

At his May 2009 hearing before the Board, the Veteran stated that 
twisting motion brought instability of the knee, and the knee 
would lock or pop.  He worked as a carpenter and had trouble 
pushing himself back up after using a hammer on the ground.  He 
was careful not to put too much pressure on the knee so that it 
would not lock or pop out of the joint.  The Veteran reported 
that following ligamentous surgery, it was necessary to wear a 
brace.  He reported that he had not taken much time from work due 
to his knee disability, but that he lived with a constant ache in 
his muscles.

On December 2009 VA examination, the Veteran reported pain in his 
right knee on a daily basis.  His right knee would displace when 
he twisted and would occasionally lock.  There was no sign of 
inflammatory process or effusion at that time.  He used orthotic 
inserts and a right knee brace, with moderate relief.  He denied 
any flare-ups.  He was able to stand for prolonged periods of 
time, but after walking a few blocks, he experienced right knee 
pain.  Physical examination revealed moderate lateral and medial 
instability and moderate anterior-posterior instability.  
McMurray sign was negative.  X-rays from earlier that year 
demonstrated degenerative arthritis.  The examiner diagnosed the 
Veteran with degenerative arthritis and moderate instability.  
The right knee disability was determined to cause moderate 
impairment to his carpentry duties.

A December 2009 private treatment records reflects mild swelling 
and tenderness along the medial joint line.  X-ray of the knee 
revealed complete loss of medial joint space.  The examiner 
diagnosed the Veteran with end stage osteoarthritis of the right 
knee.  The Veteran was instructed to schedule a preoperative 
medical evaluation and to contact the examiner when he wanted to 
proceed with a total right knee replacement.  

In this case, the Board finds that throughout the pendency of 
appeal, the Veteran has suffered from moderate instability of the 
right knee.  The records reflect that for many years, there has 
been evidence instability, as well as complaints of the knee 
giving way and locking of the joint.  For one, the Veteran 
reported that he uses a knee brace.  On VA examination in May 
2007, the Veteran reported experiencing recurring knee pain, with 
lateral instability, soreness, joint popping out of place, and 
occasional locking.  Physical examination revealed guarding of 
the knee on flexion, and there was ambiguous McMurray's testing.  
In December 2007, the Veteran stated he experienced lack of 
stability when attempting to stand up from a sitting position, 
and during his daily activities.  In May 2009, he reported that 
his knee would often lock on him when he pivoted, and was 
unstable.  He had to wear a knee brace to circumvent those 
symptoms which occurred on a daily basis.  On December 2009 VA 
examination, the Veteran complained of displacement and locking 
of the knee when he moved in a twisting motion.  Physical 
examination revealed moderate lateral and medial instability and 
moderate anterior-posterior instability.  The examiner diagnosed 
the Veteran with moderate instability.  A December 2009 private 
treatment record demonstrated mild swelling and tenderness along 
the medial joint line.  Accordingly, because the record reflects 
that the Veteran has suffered from substantial instability for 
many years, and his complaints regarding the severity of the 
instability have been uniform throughout the appeal period, the 
Board finds that the Veteran is entitled to a 20 percent rating 
for right knee instability from September 12, 2006 through 
December 9, 2009.  

In addressing whether he is entitled to a rating higher than 20 
percent, the Board finds that he is not, as the record has not 
shown there to be severe subluxation or lateral instability of 
the knee.  Significantly, on May 2007 VA examination, ligamentous 
testing did not reveal severe instability and on December 2009, 
the Veteran's right knee instability was described as moderate in 
severity.  

Next, Diagnostic Code 5258 provides for a single maximum rating 
of 20 percent where there is dislocation of semilunar cartilage 
with frequent episodes of locking, pain, and effusion into the 
joint.  While the Veteran has complained of locking  and popping 
of his right knee, and on VA examination in May 2007 and there 
was evidence of mild effusion, such symptoms and findings have 
been accounted for in the 20 percent rating for moderate 
instability under DC 5257.  The Veteran's instability of the 
right knee has manifested by locking and popping of the knee 
joint on twisting, kneeling, or overuse.  To also grant a 
separate 20 percent rating under 5258 in this case would thus 
amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2009).  In 
addition, as DC 5258 does not provide for a rating higher than 20 
percent, DC 5258 also cannot serve as a basis for a rating higher 
than 20 for the right knee.

Likewise, under DC 5259, a maximum rating of 10 percent is 
awarded for the symptomatic removal of semilunar cartilage.  As 
the Veteran is already in receipt of a 10 percent rating under DC 
5010-5260, and a 20 percent rating under DC 5257, DC 5259 cannot 
serve as a basis of increase in this case, and a separate 10 
percent rating would again amount to pyramiding because there is 
no evidence of any separate manifestations of the right knee 
disability that have not already been accounted for in his 
current ratings.  Namely, the Veteran's primary right knee 
symptoms revolve around decreased knee stability, arthritis, and 
limitation of motion, which have been accounted for in his 
current ratings. 

Finally, the Veteran in this case has been awarded a 10 percent 
rating under DC 5010, for degenerative arthritis.  38 C.F.R. § 
4,71a, DC 5010-5003.  In order to be eligible for a higher rating 
under that diagnostic code, the Veteran must not qualify for 
compensation under the diagnostic codes pertaining to limitation 
of motion.  38 C.F.R. §§ 4.71a, DCs 5003, 5010.  As stated above, 
the Veteran here does not qualify for compensation on the basis 
of limitation of motion.  The issue before the Board, then, is 
whether the Veteran is entitled to a higher rating under DC 5003 
for his degenerative arthritis.  Under DC 5003, a 20 percent 
rating is not warranted unless X-ray evidence shows involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  The knee is 
considered one major joint.  Accordingly, despite the findings in 
December 2009 that the Veteran suffered from considerable 
arthritis of the right knee, because there are not two or more 
major or minor joints involved in this instance, as the Veteran 
is only service-connected for one knee, the Veteran is not 
entitled to a rating greater than the current 10 percent rating 
under this code.

Additionally, the Board finds that Diagnostic Codes 5256 
(ankylosis of the knee), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in this 
instance, as the medical evidence does not show that the Veteran 
has any of those conditions.  Specifically, the VA and private 
treatment records and the May 2007 and December 2009 VA 
examinations do not demonstrate objective finding of ankylosis, 
impairment of the tibia or fibula, or genu recurvatum of the 
right knee. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In this case, the Rating Schedule is adequate.  The 
Veteran's arthritis of the right knee with pain and 
noncompensable limitation of motion is adequately contemplated by 
the assigned 10 percent rating and his moderate laxity of the 
right knee is adequately contemplated in the assigned 20 percent 
rating.  The evidence fails to demonstrate increased limitation 
of motion or severe impairment; thus, the Rating Schedule is 
adequate.  As an aside, the Board also notes that the evidence 
does not show that the Veteran's knee disability is productive of 
marked interference with employment which would be exceptional 
for that envisioned by the rating schedule at the Veteran's 
current rating nor does the evidence show frequent 
hospitalization related to the knee.  Rather, the evidence shows 
that the Veteran is employed as a carpenter, and while he is not 
able to complete high impact activities, he is nonetheless able 
to complete tasks with minor adjustments.  The evidence also does 
not show frequent hospitalization due to the disability.  For 
these reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As appropriate, staged 
ratings have been assigned.  The weight of the credible evidence 
demonstrates that throughout the pendency of the appeal, a rating 
higher than 10 percent for right knee arthritis is not warranted; 
that the Veteran's right knee disability warrants a separate 20 
percent rating for right knee instability from September 12, 2006 
through December 9, 2009; and that at no time during the pendency 
of the appeal is a separate rating higher than 20 percent for 
right knee instability warranted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2006, May 2008, 
October 2009; rating decisions in February 2007, July 2007, and 
January 2010; a statement of the case in October 2007; and 
supplemental statements of the case in March 2009 and January 
2010.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notice has not affected the fairness 
of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the March 2010 supplemental 
statement of the case. 

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The claims file contains his service 
treatment records.  Additionally, the Veteran has been provided 
two VA examinations with respect to his claims.  The appellant 
has referred to addition private medical evidence, but had not 
made it available and had not been obtained.  Thus, the Board 
finds that VA has satisfied both the notice and duty to assist 
provisions of the law. 


ORDER

A rating in excess of 10 percent for right knee arthritis is 
denied.

Effective September 12, 2006 through December 9, 2009, an 
increased 20 percent rating for right knee instability is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.




Throughout the pendency of the appeal, a rating in excess of 20 
percent for right knee instability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


